Citation Nr: 1203436	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective January 16, 2007.  

In a February 2011 decision, a decision review officer (DRO) granted entitlement to a total disability rating based on individual unemployability (TDIU), effective January 16, 2007.


FINDING OF FACT

Since January 16, 2007, the Veteran has had at worst level II hearing loss in the right ear and level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for bilateral hearing loss.

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

The examiners who conducted March 2007, February 2009, and March 2011 VA examinations noted that the Veteran's chief complaints were hearing loss and tinnitus and that he reported that he had difficulty hearing while around groups of people (such as in meetings), hearing people who speak softly, understanding the television, hearing his wife, hearing on the telephone, and understanding "certain words,"   There were no other effects of his hearing loss on daily activities.  Hence the functional effects were considered.  

The VA audiological examinations were otherwise adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  For example, the examiner who conducted the March 2011 VA examination noted that the Veteran had mild to moderately severe sensorineural type hearing loss bilaterally.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During the March 2007 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
10
15
20
40
21
Left ear
5
25
50
55
34

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

Using Table VI, the March 2007 VA examination revealed level I hearing in both ears.  Combining level I for both ears according to Table VII yields a rating of 0 percent.

During a second March 2007 VA audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
15
15
20
40
23
Left ear
5
25
50
55
34

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

Using Table VI, the March 2007 VA audiological evaluation revealed level I hearing in both ears.  Combining level I for both ears according to Table VII yields a rating of 0 percent.

A March 2008 examination report from Ryan T. Bower, M.D. reveals that the Veteran apparently underwent audiological testing at that time.  During the examination, the Veteran's pure tone thresholds, in decibels, were reportedly as follows:

Hertz
500
1,000
2,000
4,000
Average
Right ear
40
40
40
40
40
Left ear
40
40
40
40
40

However, this audiometric report does not include the pure tone decibel threshold at 3,000 Hz or a controlled speech discrimination test according to the Maryland CNC standards.  Therefore, this examination does not meet the standards set by 38 C.F.R. § 4.85 and cannot serve to rate the Veteran's disability.

During the February 2009 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
15
25
30
55
31
Left ear
15
35
50
55
39

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.

Using Table VI, the February 2009 VA examination revealed level II hearing in the right ear and level I hearing in the left ear.  Combining level II for the right ear and level I for the left ear according to Table VII yields a rating of 0 percent.

During the March 2011 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:
Hertz
1,000
2,000
3,000
4,000
Average
Right ear
15
25
30
55
31
Left ear
15
35
50
60
40

Speech audiometry revealed speech recognition ability of 94 percent in both ears.

Using Table VI, the March 2011 VA examination revealed level I hearing in both ears.  Combining level I in both ears according to Table VII yields a rating of 0 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher initial rating.  Also, in a February 2009 statement, his wife reported that he experienced "considerable hearing loss" and that he listened to the television loudly and experienced problems hearing on the telephone.  The Veteran and his wife are competent to provide such statements.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results and such lay statements must be weighed against the objective evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Application of the rating schedule to the March 2007, February 2009, and March 2011 audiological examinations shows that the Veteran has not met the criteria for an initial compensable rating for bilateral hearing loss at any time since the effective date of service connection.  An initial compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's hearing loss.  The symptom of his disability is bilateral hearing loss.  This symptom is contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. 
§ 3.321(b)(1).

TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In a February 2011 decision, a DRO granted entitlement to a TDIU, effective January 16, 2007.  As the Veteran has been granted a TDIU for the entire appeal period, the question of entitlement to a TDIU is not at issue in this case.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


